EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is effective as of November 5,
2013 (the “Effective Date”) and is by and between Argo Group International
Holdings, Ltd. (“Argo Group” or the “Company”) and Mark E. Watson III
(“Executive”).

WHEREAS, Argo Group is an international underwriter of specialty insurance and
reinsurance products in areas of the property and casualty market; and

WHEREAS, Argo Group and its subsidiaries offer a comprehensive line of products
and services designed to meet the unique coverage and claims-handling needs of
its clients (“Argo Group” shall mean, individually and collectively, the Company
and each of its subsidiaries); and

WHEREAS, the Company desires to continue to employ Executive as the President
and Chief Executive Officer of the Company; and

WHEREAS, the Executive desires to accept such continued employment as the
President and Chief Executive Officer of the Company;

NOW THEREFORE, in consideration of the promises and mutual agreements herein set
forth, intending to be legally bound, the parties hereby agree as follows:

 

1. Employment Period. The period of employment of the Executive by the Company
under this Agreement (the “Employment Period”) shall be deemed to have commenced
on the Effective Date, and shall continue until the day preceding the third
(3rd) anniversary of the Effective Date; provided that, on each of the third
(3rd) anniversary of the Effective Date (the “First Renewal Date”) and the first
(1st) anniversary of the First Renewal Date (the “Second Renewal Date”), the
Agreement shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one (1) year, unless either party provides
written notice of its intention not to extend the term of this Agreement at
least six (6) months’ prior to the First Renewal Date or the Second Renewal
Date, as applicable. Unless sooner terminated (a) by reason of notice of
non-renewal in accordance with the provisions of this Section 1 or (b) in
accordance with Section 6 of this Agreement, the Employment Period shall
terminate on the day preceding the first (1st) anniversary of the Second Renewal
Date.

 

2. Duties. The Executive agrees to serve the Company in the position of
President and Chief Executive Officer and to perform diligently and to the best
of his abilities the duties and services of that office. During the Employment
Period, Executive shall perform the duties and services that the Company assigns
or delegates to him from time to time. Executive acknowledges and agrees that
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of Argo Group and further agrees not to engage
or participate in any act that will or is reasonably likely to injure the
business, interests, or reputation of Argo Group. Unless otherwise agreed to by
the Company and the Executive, the Executive’s principal place of business with
the Company shall be in Bermuda. Executive shall travel to such extent as may be
required in connection with the performance of his duties.



--------------------------------------------------------------------------------

3. Compensation.

 

  (a) Base Salary. Company shall pay Executive an annual salary of U.S. One
Million and 00/100 Dollars ($1,000,000.00) (“Base Salary”), less all applicable
legal deductions and/or withholding. Base Salary shall be payable in accordance
with Company’s policies or practices in effect from time to time, but in any
event no less frequently than monthly. The Base Salary shall be reviewed
annually by the Human Resources Committee of the Company’s Board of Directors
for possible increase (but not decrease); the Board of Directors may, in its
sole discretion, choose to increase the Base Salary during the Employment
Period. If the Base Salary is increased by the Company, such Base Salary then
constitutes the Base Salary for all purposes of this Agreement.

 

  (b) Annual Incentive and Long-Term Incentive Awards. In addition to Base
Salary, during the Employment Period, the Executive may, in the sole discretion
of the Company from time to time, be eligible to earn annual incentive awards
and long-term incentive awards contingent upon the achievement of specific
objectives as established by the Company. Any annual incentive award and/or
long-term incentive award shall be paid at the time the Company normally pays
such bonuses or awards, and Executive is only entitled to receive any such
annual incentive and/or long term incentive award if Executive is employed by
Company at the payment date.

 

  (c) Benefits. As additional compensation for Executive, Company shall provide
or maintain for Executive medical, welfare and health insurance benefit plans on
the same terms and conditions as are made available to all Executives of the
Company generally, subject to the terms and conditions of such plans as in
effect from time to time.

 

4. Vacation. Executive shall be entitled to Paid Time Off (“PTO”) during
Executive’s employment under this Agreement, subject to Company’s paid time off
policy as may be in effect from time to time.

 

5. Reimbursement For Expenses. Company shall reimburse Executive for all
reasonable and necessary business expenses incurred by Executive in the
performance of Executive’s duties during the Employment Period, provided that
requests for reimbursement are submitted in accordance with Company’s policies
and procedures as in effect from time to time. In no event shall expenses
eligible for reimbursement be reimbursed later than December 31 of the year
following the calendar year in which the Executive incurred the related expense.
Any reimbursement in one calendar year may not affect the amount that may be
reimbursed in any other calendar year and a right to reimbursement may not be
exchanged or liquidated for another benefit or payment.

 

2



--------------------------------------------------------------------------------

6. Termination of Employment.

 

  (a) Death. This Agreement shall automatically terminate upon the death of the
Executive.

 

  (b) Disability. Subject to the requirements of the Americans with Disabilities
Act and any similar state law that may apply, Company may terminate Executive’s
employment and this Agreement if Company determines that Executive is physically
or mentally impaired and unable to perform the essential functions of
Executive’s job, with or without reasonable accommodation, during any
“Disability Period,” defined as ninety (90) consecutive days or one hundred
twenty (120) days in any twelve (12)-month period.

 

  (c) Termination by Company for Cause. Company may immediately terminate this
Agreement and Executive’s employment with the Company upon written notice to
Executive at any time for Cause. For purposes of this Agreement, “Cause” will
exist if:

 

  (i) the material breach of any provision of this Agreement by the Executive
which has not been cured within five business (5) days after the Company
provides notice of the breach to the Executive; provided, however, if the act or
omission that is the subject of such notice is substantially similar to an act
or omission with respect to which the Executive has previously received notice
and an opportunity to cure, then no additional notice is required and this
Agreement may be terminated immediately upon the Company’s election and written
notice to the Executive;

 

  (ii) Company determines Executive has committed any dishonest or disloyal act,
or has engaged in misconduct or gross negligence in connection with Executive’s
employment that has an adverse effect on the operations or financial condition
of the Company or Argo Group;

 

  (iii) Executive is convicted of, or pleads guilty or nolo contendere to, or
enters into an agreement for deferred adjudication, deferred prosecution, or
other form of delayed disposition for any felony or a crime of moral turpitude;

 

  (iv) Company determines Executive has engaged in conduct that violates Argo
Group’s policies or is detrimental to the reputation, character or standing of,
or otherwise is injurious to, Argo Group, monetarily or otherwise;

 

  (v) without limiting the generality of Section 6(c)(ii), the breach or
threatened breach of any of the provisions of Section 8;

 

3



--------------------------------------------------------------------------------

  (vi) Executive fails to obtain, apply for, or maintain all registrations
and/or licenses required to perform Executive’s duties (as contemplated by this
Agreement) by any applicable statute or regulation or by the rules of any
applicable governing or regulatory entity, including the suspension,
cancellation, revocation, termination or restriction of any such registration or
license; or

 

  (vii) any ruling or finding in any state or federal court or by an arbitration
tribunal that Executive has breached, or cannot perform a material part of his
obligations hereunder due to, Executive’s obligations under any confidentiality,
non-disclosure, non-solicitation, non-competition, non-recruitment, or any other
type of restrictive covenant.

 

  (d) Termination by Company Without Cause. Company may terminate Executive’s
employment at any time, regardless of any reason, by providing at least thirty
(30) days written notice to the Executive.

 

  (e) Termination by Executive. Provided that the Executive is not in breach of
this Agreement, Executive may terminate Executive’ employment at any time,
regardless of reason, by providing at least thirty (30) days written notice to
Company.

 

  (f) Termination by Executive with Good Reason. The Executive may terminate his
employment with good reason any time after the Executive has actual knowledge of
the occurrence, without the written consent of the Executive, of one of the
following events (each event being referred to herein as “Good Reason”):

 

  i. (A) any change in the duties or responsibilities (including reporting
responsibilities, which change for purposes hereof shall include the Executive
no longer reporting directly to a board of directors a majority of the members
of whom are independent directors as defined in the listing requirements for the
primary exchange on which the Company’s shares are listed) of the Executive that
is inconsistent in any adverse respect with the Executive’s position(s), duties,
responsibilities or status with the Company immediately prior to such change
(including any diminution of such duties or responsibilities) or (B) an adverse
change in the Executive’s titles or offices (including, membership on the Board
of Directors) with the Company;

 

  ii. a reduction in the Executive’s Base Salary or annual incentive or
long-term incentive opportunity;

 

  iii. the relocation of the Company’s principal executive offices from Bermuda;

 

4



--------------------------------------------------------------------------------

  iv. the failure of the Company to continue in effect any material employee
benefit plan, compensation plan, welfare benefit plan or fringe benefit plan in
which the Executive is participating immediately prior to the date of this
Agreement or the taking of any action by the Company which would adversely
affect the Executive’s participation in or reduce the Executive’s benefits under
any such plan, unless the Executive is permitted to participate in other plans
providing the Executive with substantially equivalent benefits;

 

  v. any refusal by the Company to continue to permit the Executive to engage in
activities not directly related to the business of the Company which the
Executive was permitted to engage in prior to the date of this Agreement;

 

  vi. the Company’s failure to provide in all material respects the
indemnification set forth in the Company’s Articles of Incorporation, By-Laws,
or any other written agreement between the Executive and Company;

 

  vii. the failure of the Company to obtain the assumption agreement from any
successor giving rise to a Change of Control as contemplated in Section 10(a);

 

  viii. any other breach of a material provision of this Agreement by the
Company.

For purposes of clauses (iv) through (vi) and (viii) above, an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by the
Executive shall not constitute Good Reason. The Executive’s right to terminate
employment with Good Reason shall not be affected by the Executive’s incapacity
due to mental or physical illness and the Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any event or
condition constituting cause.

 

7. Effect of Termination. The termination of this Agreement shall not affect any
rights of Executive that shall have accrued prior to the date of such
termination.

 

  (a) Upon Death or Disability of the Executive.

 

  (i) During the Employment Period, if the Executive’s employment is terminated
due to death, the Executive’s estate shall be entitled to receive the Base
Salary set forth in Section 3 accrued through the date of death and any target
annual incentive award for the year in which Executive’s employment is
terminated; provided, that, such target annual incentive award shall be paid on
the first day of the month coincident with or first following the thirtieth
(30th) day following the date Executive’s employment is terminated.

 

5



--------------------------------------------------------------------------------

  (ii) During the Employment Period, if the Executive’s employment is terminated
pursuant to Section 6(b) due to Disability, the Executive shall be entitled to
receive the Base Salary set forth in Section 3 accrued through the date of
termination and any target annual incentive award for the year in which
Executive’s employment is terminated; provided, that, such target annual
incentive award shall be paid on the first day of the month coincident with or
first following the thirtieth (30th) day following the date Executive’s
employment is terminated.

 

  (iii) In the case of the Executive’s death or termination due to Disability, a
surviving spouse of the Executive or the Executive, as applicable, shall be
eligible for continuation of family health benefits pursuant to Section 3(c)
subject to compliance with plan provisions at the active Executive rate for an
eighteen month period after the date of the Executive’s death or termination due
to Disability, as applicable (“Extended Health Benefits”); provided, however,
that (A) such benefit continuation coverage shall be considered part of the
benefit continuation coverage which the surviving spouse or Executive, as
applicable, is entitled to receive under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), and (B) the surviving spouse
or the Executive, as applicable, timely elects COBRA coverage.

 

  (iv) In the event that Executive’s employment is terminated pursuant to
Section 6(b) due to Disability, it shall be a condition precedent of receipt of
Extended Health Benefits pursuant to Section 7(a)(iii) that: (A) within thirty
(30) days following the date of termination Executive executes (and then with
all revocation periods expired) a full and complete release of Argo Group in the
form attached as Exhibit A (the “Release”); and (B) the Executive remains in
full compliance with Section 8. For clarity, if Executive revokes the Release or
breaches any of his obligations under Section 8, Company, in addition to all
other remedies set forth in this Agreement, will have no further obligation to
provide the Extended Health Benefits.

 

  (b) By the Company Without Cause; By Employee with Good Reason; Non-Renewal By
Company on the First Renewal Date or Second Renewal Date; Expiration of this
Agreement.

If this Agreement is terminated under Section 6(d) or (f) or on account of the
Company’s failure to extend the term of this Agreement on the First Renewal Date
or the Second Renewal Date or upon the expiration of this Agreement on the one
(1) year anniversary of the Second Renewal Date without the Company and

 

6



--------------------------------------------------------------------------------

the Executive mutually agreeing to continue the Executive’s employment by the
Company and the termination constitutes a “separation from service” (within the
meaning of Section 409A of the US Internal Revenue Code of 1986 and any related
regulations or other guidance promulgated thereunder (collectively “Section
409A”)):

 

  (i) The Executive shall be entitled to receive his Base Salary accrued through
date of termination and any annual incentive award that has been allocated or
awarded to the Executive for a calendar year or other measuring period that ends
prior to the termination date but has not yet been paid;

 

  (ii) The Executive shall be entitled to receive any target annual incentive
award for the year in which Executive’s employment is terminated; provided,
that, such target annual incentive award shall be paid on the first day of the
month coincident with or first following the sixtieth (60th) day following the
date of termination; provided, further, that if the Employee is a “specified
employee” (within the meaning of Section 409A of the Code), payment of such
target annual incentive award may be subject to delay in accordance with
Section 7(d);

 

  (iii) All unvested equity awards previously awarded to the Executive by the
Company shall remain in full force and effect as if no termination had occurred;

 

  (iv) The Company shall pay the Executive an aggregate amount equal to 2.99
times his Base Salary in a single lump sum payment (“Severance Pay”); provided,
however, that such severance payment shall be paid on the first day of the month
coincident with or first following the sixtieth (60th) day following the date of
termination; and provided, further, that if the Employee is a “specified
employee” (within the meaning of Section 409A of the Code) and any such payment
is scheduled to be paid after March 15 of the year following termination of
employment, the payment of severance may be further delayed as described in
Section 7(d);

 

  (v) The Executive shall be eligible for continuation of health benefits
pursuant to Section 3(c) (subject to compliance with the applicable plan
provisions) at the active Executive rate until the Executive obtains reasonably
equivalent coverage or for eighteen (18) months from the date of termination,
whichever is earlier (“Severance Benefits”); provided, however, that (A) such
benefit continuation coverage shall be considered part of the benefit
continuation coverage which the Executive is entitled to receive under COBRA,
and (B) the Executive timely elects COBRA coverage;

 

7



--------------------------------------------------------------------------------

  (vi) It shall be a condition precedent of payment or provision to the
Executive of Severance Pay or Severance Benefits pursuant to this Section 7(b)
that: (A) within thirty (30) days following the date of termination Executive
executes (and then with all revocation periods expired) a full and complete
release in the form attached as Exhibit A (the “Release”); and (B) the Executive
remains in full compliance with Section 8. For clarity, if Executive revokes the
Release or breaches any of his obligations under Section 8, Company, in addition
to all other remedies set forth in this Agreement, will have no further
obligation to pay Severance Pay or Severance Benefits and will be entitled to
all other remedies set forth in this Agreement;

 

  (vii) The Executive shall no longer be bound by the prohibitions contained in
Section 8(e) prohibiting the Executive from engaging or having any interests in,
directly or indirectly, a competitive business; provided, however, the Executive
shall remain bound by the further prohibitions contained in Section 8(c) and
(d).

 

  (viii) Except as provided for in this Section 7(b), the Executive shall not
have any rights that have not previously accrued upon termination of this
Agreement.

 

  (c) By Company for Cause; By Executive.

If Executive’s employment is terminated pursuant to Section 6(c) or
Section 6(e), Executive shall be entitled to receive the Base Salary and any
benefits set forth in Section 3 accrued but unpaid through the date of
termination, and Executive shall not be entitled to any other benefits (unless
otherwise required by law).

 

  (d) Six-Month Delay. Notwithstanding any provisions of this Agreement to the
contrary, if the Executive is a “specified employee” (within the meaning of
Section 409A of the Code) at the time of the Executive’s “separation from
service” (within the meaning of Section 409A of the Code) and if any portion of
the payments or benefits to be received by the Executive upon the Executive’s
separation from service would be considered deferred compensation under
Section 409A of the Code, then each portion of such payments and benefits that
would otherwise be payable or provided shall instead be paid or made available
on the first regular payroll date following the six month anniversary of the
Executive’s separation from service or, if earlier, the date of his death.

 

  (e) Excise Taxes

Notwithstanding any other provision of this Agreement, if any portion of the
payments and benefits provided under Section 7 of this Agreement, either alone
or together with other payments and benefits which the Executive receives or is
then entitled to receive from the Company, or any successor (in the aggregate,
“Total Payments”), would be subject to the excise tax imposed by section 4999 of
the Code, or any interest or penalties with respect to such excise tax (such
excise

 

8



--------------------------------------------------------------------------------

tax, together with any interest or penalties thereon, is herein referred to as
the “Excise Tax”), then, except as otherwise provided in the next sentence, such
Total Payments shall be reduced to the extent the Independent Tax Counsel shall
determine is necessary (but not below zero) so that no portion thereof shall be
subject to the Excise Tax. If Independent Tax Counsel determines that the
Executive would receive in the aggregate greater payments and benefits on an
after tax basis if the Total Payments were not reduced pursuant to this
Section 7(d), then no such reduction shall be made. For purposes of determining
the after tax benefit to the Executive, the Executive’s estimated actual blended
marginal rate of federal, state and local income taxation in the calendar year
in which the Termination Date occurs shall be utilized. Such marginal rate shall
be determined by taking into account (A) the estimated actual net effect on the
marginal rate attributable to the deduction of state and local income taxes,
(B) the phase out, if any, of itemized deductions, (C) the estimated actual net
tax rate attributable to employment taxes, and (D) any other tax provision that
in the judgment of the Independent Tax Counsel will actually affect the
Executive’s estimated actual blended marginal tax rate. The determination of
which payments or benefits shall be reduced to avoid the Excise Tax shall be
made by the Independent Tax Counsel, provided that the Independent Tax Counsel
shall reduce or eliminate, as the case may be, payments or benefits in the order
that it determines will produce the required deduction in Total Payments with
the least reduction in the after-tax economic value to the Executive of such
payments. If the after-tax economic value of any payments is equivalent, such
payments shall be reduced in the inverse order of when the payments would have
been made to the Executive until the reduction specified herein is achieved. The
Independent Tax Counsel shall provide its determination, together with detailed
supporting calculations and documentation to the Company and the Executive
within ten (10) days of the Termination Date. The determination of the
Independent Tax Counsel under this Section 7(d) shall be final and binding on
all parties hereto. For purposes of this Section 7(d), “Independent Tax Counsel”
shall mean a lawyer, a certified public accountant with a nationally recognized
accounting firm, or a compensation consultant with a nationally recognized
actuarial and benefits consulting firm with expertise in the area of executive
compensation tax law, who shall be selected by the Company and shall be
acceptable to the Executive (the Executive’s acceptance not to be unreasonably
withheld), and whose fees and disbursements shall be paid by the Company.

 

8. Confidentiality and Covenants.

 

  (a) Definitions. For the purposes of this Section 8, the following words have
the following meanings:

 

  (i)

“Company Group” means, individually and collectively, (A) the Company; (B) any
entity within Argo Group for which the Executive performs duties pursuant to
this Agreement; and (C) any entity within

 

9



--------------------------------------------------------------------------------

  Argo Group in relation to which the Executive has, in the course of his
employment, (1) acquired knowledge of Argo Group’s trade secrets or Confidential
Information (defined below), (2) had material dealings with Argo Group’s
Customers or Prospective Customers, or (3) supervised directly or indirectly any
employee having material dealings with Argo Group’s Customers or Prospective
Customers.

 

  (ii) “Company Services” means any services (including but not limited to
technical and product support, technical advice, underwriting and customer
services) supplied by Company Group.

 

  (iii) “Customer” means any Person to whom or which Company Group supplied
Company Services and with whom or which: (A) Executive had dealings pursuant to
his employment, or (B) any employee who was under the direct or indirect
supervision of the Executive had dealings pursuant to his or her employment, or
(C) Executive was responsible in a client management capacity on behalf of the
Company.

 

  (iv) “Person” means any individual, firm, company, corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company or other entity of any kind.

 

  (v) “Prospective Customer” means any Person with whom or which Company Group
shall have had negotiations or material discussions regarding the possible
distribution, sale or supply of Company Services and with whom or which:
(A) Executive shall have had dealings pursuant to his employment, or (B) any
employee who was under the direct or indirect supervision of Executive shall
have had dealings pursuant to his or her employment, or (C) Executive was
responsible in a client management capacity on behalf of the Company.

 

  (vi) “Restricted Area” means: (A) the United States, and (B) any other
geographic area in which Company Group provides Restricted Services and in which
Executive participates, directly or indirectly, in the course of performing his
duties for Argo Group during the 12 months preceding the date of Executive’s
termination of employment.

 

  (vii) “Restricted Employee” means any Person who, on the date of the
termination of Executive’s employment with the Company, was employed by Argo
Group at the level of director, manager, underwriter or salesperson and with
whom the Executive had material contact or dealings in the course of his
employment;

 

  (viii) “Restricted Services” means Company Services or any services of the
same or of a similar kind.

 

10



--------------------------------------------------------------------------------

  (b) Acknowledgement.

 

  (i) The Executive acknowledges that, during his employment, Argo Group will
disclose to Executive, or place Executive in a position to access or develop
trade secrets or Confidential Information (defined in Section 8(c)) belonging to
Argo Group; and/or will entrust the Executive with business opportunities of
Argo Group; and/or will place the Executive in a position to develop good will
on behalf of Argo Group. The Executive acknowledges that the Confidential
Information, business opportunities and good will of Argo Group are of
competitive value and could be used to the competitive and financial detriment
of Argo Group if misused or disclosed by the Executive. Argo Group will permit
Executive to have access to Confidential Information, business opportunities and
goodwill only in return for the Executive’s promises in Section 8 of this
Agreement. The Executive therefore agrees that the obligations and restrictions
set out in Section 8 are reasonable and necessary to protect the legitimate
business interests of Argo Group, both during and after the termination of his
employment.

 

  (ii) If, during the Executive’s employment, the Executive creates any work of
authorship fixed in any tangible medium of expression that is the subject matter
of copyright (such as video tapes, written presentations, or acquisitions,
computer programs, e-mail, voice mail, electronic data bases, drawings, maps,
architectural renditions, models, manuals, brochures or the like) relating to
Company Group’s business, products or services, whether such work is created
solely by the Executive or jointly with others (whether during business hours or
otherwise and whether on Argo Group’s premises or otherwise), Company Group
shall be deemed the author of such work if the work is prepared by the Executive
in the scope of the Executive’s employment.

 

  (c) Confidential Information.

 

  (i)

Executive understands and agrees that all records, whether original, duplicated,
computerized, memorized, handwritten, or in any other form, and all information
contained therein, relating to the past, current or prospective business of Argo
Group, and/or relating to Customers and/or Prospective Customers, that provide
Argo Group with a competitive advantage and that are not known to the general
public are proprietary, confidential and constitute trade secrets, regardless of
whether such records or information were generated and/or obtained by Executive,
Argo Group, and/or a third party, including without limitation: (a) Customer and
Prospective Customer information such as contact information, account or policy
information, purchasing information, insurance and/or reinsurance needs,
underwriting, financial and pricing information; (b) any plans, formulas,
products, trade secrets, sales, marketing, merchandising or

 

11



--------------------------------------------------------------------------------

  underwriting information or strategies, product information, or confidential
material or information and instructions, technical or otherwise, issued or
published for the use of Argo Group; and (c) any information concerning the
present or future business, processes, or methods or manner of operation of Argo
Group, accomplishing the business undertaken by Argo Group, or concerning
improvement, inventions or know how relating to the same or any part thereof
(collectively, “Confidential Information”).

 

  (ii) Executive acknowledges that, during his employment, Executive will occupy
a position of trust and confidence as regards Company Group and therefore agrees
that he shall treat as confidential and, except as expressly required in the
performance of Executive’s duties under this Agreement, shall not use for
Executive’s own benefit or disclose (or permit or cause the disclosure of) to
any Person, directly or indirectly, any Confidential Information unless such use
or disclosure has been specifically authorized in writing by Company Group in
advance. It is the intent of Company Group, with which intent Executive hereby
agrees, to restrict Executive from disseminating or using for Executive’s own
benefit any information belonging directly or indirectly to Argo Group that is
unpublished, not readily available to the general public and that could be
detrimental to Argo Group if so used or disclosed.

 

  (iii) Executive understands that Confidential Information is entrusted to
Executive solely due to Executive’s affiliation with Argo Group. Confidential
Information is extremely valuable to Argo Group and Executive acknowledges,
understands and agrees Argo Group takes reasonable measures to maintain its
confidentiality and to guard its secrecy. This information is developed and
acquired by expenditures of time, effort and money and provides Argo Group with
a competitive advantage. Executive agrees that Confidential Information is the
property of Argo Group and is deserving of trade secret status and protection.

 

  (iv) Upon termination of Executive’s employment for any reason, Executive (or
Executive’s heirs or personal representatives) shall immediately deliver to the
Company: (i) all documents and materials containing Confidential Information
(including without limitation any copies, summaries or computerized or
electronic versions thereof); (ii) all documents and materials which otherwise
contain information relating to the business and affairs of Argo Group (whether
or not confidential); and (iii) all other documents, materials and other
property belonging to Argo Group that are in the possession or under the control
of Executive. Executive shall permit Argo Group to inspect, prior to removal,
any and all materials to be taken from Argo Group’s offices and shall surrender
and provide to Argo Group any electronic device (including but not limited to
any computer, handheld device, mobile telephone or similar device) used to
conduct business while employed by Company (whether owned by Argo Group or
Executive) for the purpose of inspecting such device and removing all
Confidential Information.

 

12



--------------------------------------------------------------------------------

  (v) In the event that Executive becomes legally compelled to disclose any
Confidential Information, Executive shall provide the Company prompt notice
before such Confidential Information is disclosed so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. Executive will exercise Executive’s best efforts
to assist the Company in obtaining such a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
Executive will furnish only that portion of the Confidential Information which
Executive is advised by written reasonable opinion of counsel is legally
required.

 

  (vi) All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, that are conceived, made, developed or
acquired by Executive, individually or in conjunction with others, during
Executive’s employment with the Company (whether during business hours or
otherwise and whether on the premises of Argo Group or otherwise) that relate to
the business, products or services of Company Group shall be disclosed to the
Board and are and shall be the sole and exclusive property of Company Group.
Moreover, all documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic data bases, maps and all other writings and materials of
any type embodying any such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
Company Group. Upon termination of Executive’s employment for any reason,
Executive promptly shall deliver the same, and all copies thereof, to Company
Group.

 

  (d) Restrictive Covenant. Other than for or on behalf of Argo Group, Executive
agrees that Executive shall not (whether by Executive, through Executive’s
employers or employees or agents or otherwise, and whether on Executive’s own
behalf or on behalf of any other person, firm, company or other organization)
during Executive’s employment with the Company and for the period of 12 months
after Executive ceases to be employed by the Company, directly or indirectly:

 

  (i) contact or solicit any Customer or Prospective Customer with respect to
Restricted Services, or endeavor to entice away from Company Group any Customer
or Prospective Customer;

 

13



--------------------------------------------------------------------------------

  (ii) accept orders or facilitate the acceptance of any orders, or have any
business dealings for, Restricted Services from any Customer or Prospective
Customer;

 

  (iii) contact, solicit or induce, or endeavor to solicit or induce any
Restricted Employee to cease working for or providing services to Argo Group, or
hire any Restricted Employee;

 

  (iv) employ or otherwise engage for the purpose of researching into,
developing, distributing, selling, supplying or otherwise dealing with
Restricted Services, any Person who is or was employed or engaged by Company
Group and who, by reason of such employment or engagement, is reasonably likely
to be in possession of any Argo Group trade secrets or Confidential Information.

 

  (e) Non-Competition Requirement(s). Executive agrees that, during Executive’s
employment with the Company, other than for or on behalf of Argo Group,
Executive shall not (whether by himself, through his employers or employees or
agents or otherwise, and whether on his own behalf or on behalf of any other
Person), directly or indirectly, own, manage, operate, control, make loans or
advances to, be employed by, act as an officer, director, agent or consultant
for, or be in any other way connected with or provide services to or for, any
Person: (a) engaged in the property and/or casualty insurance and/or reinsurance
business; and/or (b) that offers products or services competitive with the
products or services offered by Argo Group, or that otherwise competes with Argo
Group (“Non-Competition Requirement”).

Executive further agrees that he shall not (whether by himself, through his
employers or employees or agents or otherwise, and whether on his own behalf or
on behalf of any other Person), directly or indirectly, for a period of 12
months after Executive ceases to be employed by the Company, own, manage,
operate, control, make loans or advances to, be employed by, act as an officer,
director, agent or consultant for, or be in any other way connected with or
provide services to or for, any Person in the business of researching,
developing, underwriting, distributing, selling, supplying, or otherwise dealing
with Restricted Services in the Restricted Area (“Post-Employment
Non-Competition Requirement”).

 

  (f) Executive agrees that during the 12 months following the date of
termination of his employment, Executive shall inform the Company, prior to the
acceptance of any job or any work as an independent contractor, of the identity
of any new employer or other entity to which Executive plans to provide
consulting or other services, along with Executive’s starting date, title, job
description and any other information which the Company may reasonably request
to confirm Executive’s compliance with the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

  (g) This Section 8 shall be for the benefit of Argo Group and the Company
reserves the right to assign the benefit of such provisions to any entity within
Argo Group. The obligations undertaken by the Executive pursuant to this
Section 8 shall, with respect to each entity within Company Group, constitute
separate and distinct obligations and covenants and the invalidity or
unenforceability of any such obligation or covenant shall not affect the
validity or enforceability of the obligations or covenants in favor of any other
entity within Company Group.

 

  (h) Section 8 shall survive the termination of the Executive’s employment with
the Company and the termination or expiration of this Agreement for any reason.

While the restrictions and obligations in Section 8 (on which the Executive has
had the opportunity to take independent advice, as the Executive hereby
acknowledges) are considered by the parties to be reasonable in all
circumstances, if any portion(s) of Section 8 shall be adjudged to be illegal,
void, unenforceable, overly broad (including as to time, scope or geography) or
otherwise beyond what is reasonable in all the circumstances for the protection
of the legitimate interests of Argo Group, any such portion(s) of Section 8
shall be reformed to ensure the enforceability of Section 8 to the fullest
extent possible or if reformation of such portion(s) is deemed impossible then
such portions of Section 8 shall be severed from this Agreement, but the
remainder of Section 8 of this Agreement shall remain in full force and effect.

 

9. Remedies for Breach. In addition to the rights and remedies otherwise
provided in this Agreement, and without waiving the same, if Executive breaches,
or threatens to breach, any of the provisions of Section 8, Executive agrees
that the Company shall have the following rights and remedies, in addition to
any others, each of which shall be independent of the other and severally
enforceable:

 

  (a) The right and remedy to have such provisions specifically enforced by a
court and/or arbitrator(s) having equitable jurisdiction. Executive specifically
acknowledges and agrees that any breach or threatened breach of the provisions
of Section 8 hereof will cause substantial irreparable injury to Argo Group and
that money damages will not provide an adequate remedy to Argo Group, and that
Argo Group will be entitled to appropriate equitable relief, including but not
limited to a temporary restraining order or temporary or permanent injunctive
relief. Such equitable relief shall be available without posting of any bond or
other security.

 

  (b) The right to require Executive to account for and pay over to Company all
compensation, profits, monies, accruals, increments or other benefits
(hereinafter collectively the “Benefits”) derived or received by the Executive
as a result of any conduct, activities, transactions and/or other provision of
services constituting a breach of any of the provisions of Section 8.

 

15



--------------------------------------------------------------------------------

  (c) Upon discovery by Company of a breach or threatened breach of Section 8,
the right to immediately suspend any payments or benefits to Executive under
Sections 3, 7 or 8 pending a resolution of the dispute.

 

  (d) The right to terminate Executive’s employment for Cause pursuant to
Section 6(c).

 

  (e) If Executive is determined to have breached any provisions of Section 8,
the court or arbitrator shall extend the effect of those provisions of the
Section for an amount of time equal to the time Executive was in breach thereof.

 

10. Change of Control

 

  (a) For purposes of this Agreement, a “Change of Control” shall be deemed to
occur if:

 

  (i) Any Person, other than (1) the Company or any of its subsidiaries, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities, or 50% or more of the then outstanding common stock of the Company,
excluding any Person who becomes such a Beneficial Owner in connection with a
merger or consolidation of the Company described in (ii) below.

 

  (ii) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, except
if: (A) the merger or consolidation would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or (B) the merger or consolidation is effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

16



--------------------------------------------------------------------------------

  (iii) The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

  (iv) During any two-year period, individuals who at the beginning of the
period constitute the Board of Directors of the Company cease for any reason to
constitute a majority of the Board of Directors.

 

  (b) For purposes of this Section 10:

 

  (i) The term “Person” shall have the meaning given in Section 3(a)(9) of the
1934 Act as modified and used in Sections 13(d) and 14(d) of the 1934 Act.

 

  (ii) The term “Beneficial Owner” shall have the meaning provided in Rule 13d-3
under the 1934 Act.

 

  (iii) The term “Affiliate” means, with respect to any individual or a
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or political subdivision thereof) or other entity of any kind (each a
“person”), any other person that directly or indirectly controls or is
controlled by or under common control with such person. For the purposes of this
definition, “control” when used with respect to any person, means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such person, whether through the ownership of
voting securities, by contract or otherwise; and the terms of “affiliated”,
“controlling” and “controlled” have meanings correlated to the foregoing.

 

11. Successors and Assigns. This Agreement is personal in its nature and
Executive cannot assign it without Company’s written consent. Company may assign
this Agreement to any successor in interest and/or to Argo Group.

 

17



--------------------------------------------------------------------------------

12. Notices. Any notice required or permitted to be given to Executive pursuant
to this Agreement shall be sufficiently given if sent to Executive by registered
or certified mail addressed to Executive at 110 Pitts Bay Road, Pembroke HM 08
Bermuda, or at such other address as Executive shall designate by written notice
to the Company, and any notice required or permitted to be given to the Company
pursuant to this Agreement shall be sufficiently given if sent to the Company by
registered or certified mail addressed to it at 110 Pitts Bay Road, Pembroke HM
08 Bermuda, Attn: General Counsel, or at such other address as it shall
designate by notice to Executive.

 

13. Invalid Provisions. The invalidity or unenforceability of a particular
provision of this Agreement shall not affect the enforceability of any other
provisions hereof and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted.

 

14. Amendment. This Agreement may only be amended in writing by an agreement
executed by both parties hereto.

 

15. Entire Agreement. This Agreement contains the entire agreement of the
parties regarding the subject matter contained herein and supersedes any and all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, as well as the
negotiations between said parties. The parties further agree that this Agreement
shall supersede and replace in its entirety the Executive Employment Agreement,
dated August 17, 2007, between the Executive and the Company and the Executive
Employment Agreement, effective as of August 10, 2010, between the Executive and
the Company, as amended.

 

16. Arbitration.

 

  (a) Any claim or controversy arising between Executive and the Company and/or
Argo Group, shall be settled by final and binding arbitration in Bexar County,
Texas.

 

  (b) Disputes that must be arbitrated under this Agreement shall include all
statutory, contractual, and common law claims and controversies between
Executive and Argo Group including, without limitation, controversies concerning
the construction, performance or breach of this Agreement or any other agreement
between the Company and Executive, whether entered into prior, on or subsequent
to the date hereof, claims arising out of or relating to Executive’s hiring,
employment, or termination of employment, and claims of workplace
discrimination, harassment and retaliation. Workers’ compensation claims (except
any claim asserted pursuant to Tex. Labor Code §451 or any successor provision),
claims for unemployment benefits and claims based upon any Company’s benefit
plans containing a different final and binding dispute procedure are excluded
from arbitration.

 

  (c) This Section 16 and any arbitration hereunder are subject to and
controlled by the Federal Arbitration Act, 9 U.S.C. §1, et seq. (“FAA”).
Notwithstanding the foregoing, the parties agree that all questions of
arbitrability will be submitted to the arbitrator. Additionally, in the event
that the FAA is deemed not to apply, the parties agree that any review of the
arbitration award shall be strictly limited to the bases provided for under the
FAA.

 

18



--------------------------------------------------------------------------------

  (d) Submission to arbitration pursuant to this Section 16 may be compelled by
any court located in Bexar County, Texas. The parties agree to submit to
exclusive jurisdiction and venue in the courts in Bexar County, Texas for
purpose of this Subsection 16(d).

 

  (e) Any party may, without waiving any other rights and remedies under this
Agreement, apply to any court located in Bexar County, Texas, to seek any
interim or preliminary injunctive relief that is necessary to protect the rights
or property of that party, pending the arbitrator’s award or resolution of the
controversy. The parties agree to submit to exclusive jurisdiction and venue in
the courts in Bexar County, Texas for purpose of this Subsection 16(e).

 

  (f) The arbitration proceedings under this Section 16 shall be before a single
arbitrator and conducted in accordance with the American Arbitration
Association’s (AAA) National Rules for the Resolution of Employment Disputes in
effect at the time the demand for arbitration is made, which are incorporated
herein and are available through the AAA’s website (http://www.adr.org) or the
Company’s Human Resource Department, except to the extent they conflict with the
specific provisions of this Agreement.

 

  (g) The arbitrator may award reasonable attorneys’ fees to the prevailing
party if such an award would be permitted under the law governing the claim(s)
involved.

 

  (h) The arbitration award may be specifically enforced by any party in any
court of competent jurisdiction.

 

  (i) The parties acknowledge, understand and agree that:

 

  (i) Each party has had the opportunity to consult with legal counsel regarding
this Section 16;

 

  (ii) By agreeing to arbitrate, the parties give up their rights to sue each
other in a court of law and to have a trial by jury;

 

  (iii) Arbitration awards are final and binding and a parties’ ability to have
a court reverse or modify an arbitration award is very limited, as envisioned by
and provided for in the FAA;

 

  (iv) The ability of the parties to conduct discovery (e.g., the ability of the
parties to obtain documents, interrogatory answers and witness statements) is
within the discretion of the arbitrator and may be more limited than and
different from discovery in court proceedings;

 

19



--------------------------------------------------------------------------------

  (v) The arbitrator’s award is not required to include factual findings or
legal reasoning or otherwise explain the bases for the award;

 

  (vi) The time limits for bringing a claim and other proceedings in arbitration
may be different from the time limits imposed by courts;

 

  (vii) Each party may be represented by an attorney during the arbitration
proceedings;

 

  (viii) Executive is still protected by all applicable employment laws, and
does not give up any substantive rights to recover damages; and

 

  (ix) This Section 16 survives the termination of Executive’s employment and
the termination or expiration of this Agreement for any reason.

 

17. Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes, by the laws of the State of Texas, without regard to its
conflicts of law principles.

 

18. Jurisdiction and Venue. The parties agree that any dispute between the
parties that is determined to be not subject to arbitration pursuant to
Section 16 shall be subject to exclusive jurisdiction and venue in the District
Courts in Bexar County, Texas.

 

19. No Waiver. Company’s or Executive’s failure at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall not be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

20. Severability. If any provision of this Agreement is adjudged to be invalid
or unenforceable, then the invalidity or unenforceability of that provision
shall not affect the validity or unenforceability of any other provision of this
Agreement, and the provision shall be reformed to the fullest extent possible or
if reformation of such provision is deemed impossible such provision shall be
severed from this Agreement, but the remainder of this Agreement shall remain in
full force and effect.

 

21. Section 409A and 457A Compliance. To the extent applicable, this Agreement
is intended to meet the requirements of Section 409A and 457A of the Code, and
shall be interpreted and construed consistent with that intent. For purposes of
this Agreement, each payment under this Agreement shall be considered a
“separate payment” and not as part of a series of payments for purposes of
Section 409A.

 

22. Withholding of Taxes and Other Executive Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and any and all other normal Executive
deductions made with respect to the Company’s Executives generally.

 

20



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one in the same agreement.

 

24. Clawback. Notwithstanding any provision in this Agreement to the contrary,
any portion of the payments and benefits provided under this Agreement, as well
as any other payments and benefits which the Employee receives pursuant to a
Company plan or other arrangement, shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule.

EXECUTIVE UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT, IN ACCORDANCE WITH SECTION
16, THIS AGREEMENT IS SUBJECT TO MANDATORY ARBITRATION AND THAT EXECUTIVE IS
AGREEING IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH ARISE WITH ARGO GROUP
IN ACCORDANCE WITH THE TERMS OUTLINED THEREIN.

In witness whereof, the parties hereto have executed this Agreement as of the
day and year above written.

 

ARGO GROUP INTERNATIONAL HOLDINGS, LTD.     EXECUTIVE: By:  

/s/ John R. Power, Jr.

   

/s/ Mark E. Watson III

  John R. Power, Jr., Chairman     Mark E. Watson III   Human Resources
Committee,        

Board of Directors of

Argo Group International Holdings, Ltd.

     

 

21



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

Argonaut Group International Holdings, Ltd. (“Company”) and I, Mark E. Watson
III, agree as follows:

I. Complete Release

 

A. In General: Pursuant to the requirements of Section 7 of my Executive
Employment Agreement with the Company dated                          (the
“Executive Employment Agreement”), and as consideration for the termination
benefits contained therein, I hereby agree to irrevocably and unconditionally
release any and all Claims I may now have against the Company and other parties
as set forth in this Section I.

 

B. Released Parties: The Released Parties are the “Argo Group” entities, as
defined in the Executive Employment Agreement, which include Argo Group
International Holdings, Ltd. and all of its subsidiary holding and operating
companies, and, with respect to each of them, their predecessors and successors;
and, with respect to each such entity, all of its past, present and future
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs); and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection (the “Released Parties” and each a “Released
Party”).

 

C. Claims Released: I understand and agree that I am releasing all known and
unknown claims, demands, promises, causes of action and rights of any type that
I may have had or currently have (the “Claims”) against each and every Released
Party based on, relating to, or arising out of any fact, act, omission, event,
conduct, representation, agreement or other matter whatsoever, except that I am
not releasing any claim to enforce: (i) this Agreement; (ii) any right, if any,
to claim government-provided unemployment benefits; or (iii) any rights or
claims that wholly arise or accrue after I sign this Agreement. I further
understand that the Claims I am releasing may arise under many different laws
(including statutes, regulations, other administrative guidance and common law
doctrines) including but by no means limited to:

 

  1.

Anti-discrimination statutes, such as the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), and Executive
Order 11141, which prohibit age discrimination in employment; Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, and
Executive Order 11246, which prohibit discrimination based on race, color,
national origin, religion, or sex; the Equal Pay Act, which prohibits

 

22



--------------------------------------------------------------------------------

  paying men and women unequal pay for equal work; the Americans With
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; and any other federal, state
or local laws prohibiting employment or wage discrimination, including the laws
of Bermuda, including but not limited to the Employment Act of 2000 and the
Human Rights Act of 1981.

 

  2. Federal employment statutes, such as the WARN Act, which requires that
advance notice be given of certain work force reductions; the Employee
Retirement Income Security Act of 1974, which, among other things, protects
employee benefits; the Fair Labor Standards Act of 1938 and laws which regulate
wage and hour matters; the Family and Medical Leave Act of 1993, which requires
employers to provide leaves of absence under certain circumstances; and any
other federal laws relating to employment, such as veterans’ reemployment rights
laws.

 

  3. Other laws, such as any federal, state or local laws providing workers’
compensation benefits (or prohibiting workers’ compensation retaliation),
restricting an employer’s right to terminate employees or otherwise regulating
employment; any federal, state or local law enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith.

 

  4. Tort and contract claims, such as claims for wrongful discharge,
negligence, negligent hiring, negligent supervision, negligent retention,
physical or personal injury, emotional distress, fraud, fraud in the inducement,
negligent misrepresentation, defamation, invasion of privacy, interference with
contract or with prospective economic advantage, breach of express or implied
contract, breach of covenants of good faith and fair dealing, promissory
estoppel, and similar or related claims.

 

  5. Examples of released Claims include, but are not limited to: (i) Claims
that in any way relate to my employment with the Company or any other Released
Party, or the termination of that employment, such as Claims for compensation,
bonuses, commissions, lost wages or unused accrued vacation or sick pay;
(ii) Claims that in any way relate to the design or administration of any
employee benefit program; (iii) Claims that I have irrevocable or vested rights
to severance or similar benefits or to post-employment health or group insurance
benefits; or (iv) any Claims to attorneys’ fees or other indemnities.

 

D. Unknown Claims: I understand that I am releasing Claims about which I may be
unaware. That is my knowing and voluntary intent, even though I recognize that
someday I might learn that some or all of the facts I currently believe to be
true are untrue or learn of facts or other matters about which I now am unaware,
and even though I might then regret having signed this Release. Nevertheless, I
am assuming that risk and I agree that this Agreement shall remain effective in
all respects in any such case. I expressly waive all rights I might have under
any law that is intended to protect me from waiving unknown claims. I understand
the significance of doing so.

 

23



--------------------------------------------------------------------------------

II. Promises, Warranties, And Representations

 

A. Employment Termination: I understand and agree that my employment with the
Company terminated on                             . I also understand and agree
that I have no right of rehire or reinstatement with any Released Party,
regardless of location, and that each and every Released Party is under no
obligation to rehire or reinstate me. I also acknowledge and understand that the
failure of a Released Party to rehire or reinstate me is contractual and is in
no way discriminatory or retaliatory in nature.

 

B. Pursuit of Released Claims: I affirm that I have not filed, have not caused
to be filed, and am not presently party to, any actions, grievances,
arbitrations, complaints, claims or other legal proceedings against or relating
to any Released Party in any forum. To the extent permitted by law, I agree not
to, directly or indirectly, file, initiate, encourage, aid or assist in any
investigations, actions, grievances, arbitrations, complaints, claims or other
legal proceedings against or relating to any Released Party. Notwithstanding the
foregoing, I understand that nothing in this General Release prohibits me from:
(i) challenging the knowing and voluntary nature of the release of ADEA claims
pursuant to the OWBPA; or (ii) making or asserting: (A) any claim or right which
cannot be waived under applicable law, including but not limited to the right to
file a charge with, provide information to or participate in an investigation or
proceeding conducted by the Texas Workforce Commission Civil Rights Division,
the Equal Employment Opportunity Commission or other federal, local or state
governmental agency charged with enforcing anti-discrimination laws, or the
National Labor Relations Board; (B) any right I have to any payments pursuant to
Section 7(b) of the Executive Employment Agreement; (C) any right I have to
accrued benefits (within the meaning of Sections 203 and 204 of the Employee
Retirement Income Securities Act of 1974, as amended); and (D) any rights I have
or claims that may arise after the date this General Release is executed. I
further agree and covenant that should any person, entity, organization,
federal, state or local governmental agency institute an investigation, action,
grievance, arbitration, complaint, claim or other legal proceeding involving any
matter encompassed by the release set forth in Section 1, I shall not be
entitled to recover and expressly waive any right to seek, accept or recover any
monetary relief or other individual remedies.

 

24



--------------------------------------------------------------------------------

C. Execution of this Agreement: I understand and agree that, but for my
execution of this General Release and the fulfillment of the promises contained
therein, I would not be entitled to receive the benefit continuation coverage or
severance pay described in Section 7(b) of the Executive Employment Agreement.

 

D. Company Property: Before accepting any monetary payments from the Company, I
promise to comply with my obligation under Sections 8(c)(iv) and 8(c)(vi) of the
Executive Employment Agreement.

 

E. Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Release. I agree that the Company may withhold all taxes it
determines it is legally required to withhold.

 

F. Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so. In addition to any other remedies,
rights or defenses that may be available to the Released Parties by virtue of
this General Release or my breach hereof, I will pay the reasonable attorneys’
fees, costs, expenses and any damages the Released Parties incur as a result of
my breach of this representation or if this representation was false when made.

 

G. Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Agreement.

III. Miscellaneous

 

A. Entire Agreement: This is the entire agreement between me and the Company
with respect to my release of Claims against the Company. This Agreement may not
be modified or canceled in any manner except by a writing signed by both me and
an authorized Company official. I acknowledge that I have not relied on any
representations, promises, or agreements of any kind made to me in connection
with my decision to accept this General Release, except for those set forth in
this General Release and my Executive Employment Agreement.

 

B. Successors: This Agreement binds my heirs, administrators, representatives,
executors, successors and assigns, and will inure to the benefit of all Released
Parties and their respective heirs, administrators, representatives, executors,
successors and assigns.

 

C. Interpretation: This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the singular or plural
number shall be deemed to include the other. Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Release.

 

25



--------------------------------------------------------------------------------

Governing Law, Mandatory Arbitration and Venue: This Agreement is entered into
under, and shall be governed for all purposes, by the laws of the State of
Texas, without regard to its conflicts of law principles. Any claim or
controversy arising between Executive and the Company and/or Argo Group, shall
be settled by final and binding arbitration in Bexar County, Texas pursuant to
Section 16 of the Executive Employment Agreement, which is incorporated by
reference herein. I acknowledge and agree that I have read Section 16 of the
Executive Employment Agreement and understand that it contains a mandatory
arbitration provision and that I am agreeing in advance to arbitrate any
controversies which arise in connection with this General Release and my
Executive Employment Agreement. I agree that any dispute between the parties
that is determined to be not subject to arbitration pursuant to Section 16 shall
be subject to exclusive jurisdiction and venue in the Texas District Court in
Bexar County, Texas.

IV. Notice, Time for Consideration and Revocation Period

 

A. THE GENERAL RELEASE OF CLAIMS CONTAINED IN THIS AGREEMENT CONSTITUTES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING WITHOUT LIMITATION, ALL
CLAIMS FOR AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND
ANY SIMILAR STATE LAWS. THIS GENERAL RELEASE DOES NOT WAIVE RIGHTS OR CLAIMS
THAT MAY ARISE AFTER THE DATE IT IS EXECUTED;

 

B. I AGREE THAT I AM WAIVING RIGHTS AND CLAIMS I MAY HAVE IN EXCHANGE FOR
CONSIDERATION WHICH IS IN ADDITION TO THINGS OF VALUE TO WHICH I MAY ALREADY BE
ENTITLED;

 

C. I UNDERSTAND AND AGREE THAT I HAVE BEEN ADVISED THAT I HAVE THE RIGHT TO
CONSULT WITH AN ATTORNEY OF MY CHOOSING PRIOR TO EXECUTING THIS GENERAL RELEASE;

 

D. IF TERMINATED AS PART OF A TERMINATION OR EXIT INCENTIVE PROGRAM OFFERED TO A
GROUP OR CLASS OF EMPLOYEES, I ACKNOLWEDGE i) THAT I HAVE AT LEAST FORTY-FIVE
(45) DAYS WITHIN WHICH TO CONSIDER THIS GENERAL RELEASE BEFORE EXECUTING IT; AND
ii) THAT I HAVE RECEIVED WRITTEN NOTICE FROM THE COMPANY WHICH INFORMS ME OF THE
i) CLASS, UNIT, OR GROUP OF INDIVIDUALS COVERED BY THE PROGRAM, ii) ANY
ELIGIBILITY FACTORS FOR SUCH PROGRAM, iii) ANY TIME LIMITS APPLICABLE TO SUCH
PROGRAM, AND iv) THE JOB TITLES AND AGES OF ALL INDIVIDUALS THAT ARE AND ARE NOT
ELIGIBLE OR SELECTED FOR THE PROGRAM.

 

E. I UNDERSTAND THAT IN THE EVENT THAT I AM FORTY (40) YEARS OF AGE OR OLDER AT
THE TIME OF TERMINATION, I WILL HAVE AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH
TO CONSIDER THIS GENERAL RELEASE BEFORE EXECUTING IT; AND

 

26



--------------------------------------------------------------------------------

F. I UNDERSTAND THAT SHOULD THE PROVISIONS OF (D) AND (E) ABOVE NOT OTHERWISE
APPLY, I HAVE SEVEN (7) DAYS FOLLOWING MY EXECUTION OF THIS GENERAL RELEASE TO
REVOKE IT BY DELIVERING WRITTEN NOTICE OF SUCH REVOCATION TO THE COMPANY AND
THAT THE GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED.

Executed on this                  day of                             ,
20        .

 

  

 

      MARK E. WATSON III   

Executed on this                  day of                             ,
20        .

 

ARGO GROUP INTERNATIONAL HOLDINGS, LTD. By:     Title:    

 

27